FILED

FEB 12 2020

 

IN THE UNITED STATES DISTRICT COURT iets, us district coun
FOR THE DISTRICT OF MONTANA 'stiet Of Montana
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
VS.
FRANK PATRICK CANEO,
Defendant.

 

CR 19-80-BLG-SPW

ORDER TO VACATE TRIAL AND
STAY CASE PENDING APPEAL

 

Upon the United States’ Notice of Appeal (Interlocutory) (Doc. 37) and its

unopposed motion to vacate trial and stay the case pending appeal (Doc. 40), and

for good cause shown,

IT IS HEREBY ORDERED that the trial currently scheduled for Tuesday,

February 18, 2020 is VACATED.

IT IS FURTHER ORDERED that the case is STAYED pending further

notice from the Ninth Circuit Court of Appeals. For purposes of the Speedy Trial

Act, any delay caused by this interlocutory appeal is excluded. 18 U.S.C. §

3161(h)(1)(C).
The Clerk of Court is directed to notify the parties of the making of this

Order.

DATED this Lf day of February, 2020.

Lacan pucbttin

“SUSAN P. WATTERS
United States District Judge
